UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard Florida Focused Long-Term Tax-Exempt Fund > To better reflect its new strategy of investing up to half of its assets in municipal bonds outside of Florida, the fund has been renamed Vanguard Florida Focused Long-Term Tax-Exempt Fund. > The municipal bond market slid lower in a tumultuous first quarter of the fiscal year before snapping back vigorously in the ensuing nine months. > For the year ended November 30, 2011, the fund returned 6.44% for Investor Shares and 6.53% for Admiral Shares, lagging its benchmark index but outpacing the average return of its multistate peer group. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares 3.10% 4.77 % 4.24% 2.20% 6.44% Admiral™ Shares 3.18 4.89 4.33 2.20 6.53 Barclays Capital 10 Year Municipal Bond Index 7.68 Spliced Other States Municipal Debt Funds Average 5.39 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares $11.35 $11.60 $0.459 $0.000 Admiral Shares 11.35 11.60 0.468 0.000 1 Chairman’s Letter Dear Shareholder, As you can see, your fund has a new name: Vanguard Florida Focused Long-Term Tax-Exempt Fund. This is because, as I noted in my semiannual report to you six months ago, the board of trustees approved in May a change to the fund’s investment strategy, allowing it to invest up to 50% of its assets in non-Florida municipal bonds. We believe that because there is no longer a tax benefit to owning only Florida municipal bonds, shareholders are better served by investing in a more broadly diversified portfolio. The fund’s advisor—Vanguard Fixed Income Group—has been efficiently and cost-effectively implementing the new mandate. At the end of the fiscal year, approximately 25% of the fund’s holdings were issued outside of Florida, and that percentage could increase if market conditions and opportunities permit. From a market point of view, your fund’s fiscal year began inauspiciously. The turbulence in the municipal bond market that characterized the closing months of the 2010 fiscal year spilled over into the first quarter of this reporting period. By spring, however, the market had regained its footing, and it bounced back strongly for the remainder of the year. 2 For the 12 months, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 6.44%; Admiral Shares returned 6.53%. Even in the difficult first quarter, the fund’s income helped cushion the effects of declining bond prices. For the period as a whole, the fund’s income return accounted for about two-thirds of its total return. As I also noted in my semiannual report to you, a confluence of negative events affected the municipal bond market at the start of the year. Especially prominent were concerns that state and local governments’ fiscal straits might lead to large-scale defaults. Thankfully, that hasn’t happened—and in our view isn’t likely to happen—although they may continue to struggle for some time despite cautiously hopeful signs. It’s important to keep in mind that the recoveries of state and local governments typically lag after a recession ends, and this one follows the worst national slump since the Great Depression. One measure of the fiscal challenges faced in Florida and elsewhere is the substantially reduced issuance of bonds during the fiscal period as some projects are rethought. In response to the market strains earlier in the year that sent municipal bond prices lower, the fund’s yield rose (because bond prices and yields move in opposite directions). As muni prices rallied, yields reversed course by fiscal year-end, winding up slightly lower than where they had started. By November 30, the SEC Market Barometer Average Annual Total Returns Periods Ended November 30, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.52% 7.69% 6.14% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.53 8.41 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.09 0.12 1.44 Stocks Russell 1000 Index (Large-caps) 7.38% 15.10% 0.07% Russell 2000 Index (Small-caps) 2.75 17.56 0.09 Dow Jones U.S. Total Stock Market Index 6.57 15.67 0.36 MSCI All Country World Index ex USA (International) -5.90 13.19 -2.11 CPI Consumer Price Index 3.39% 2.12% 2.34% 3 yield for Vanguard Florida Focused Long-Term Tax-Exempt Fund stood at 3.10% (Investor Shares), compared with 3.64% a year earlier. Despite modest yields, bonds produced strong returns Both municipal and taxable bonds performed strongly during the fiscal year as stock market volatility helped generate enthusiasm for the relative stability of fixed income securities. Municipal bonds returned 6.53% and the broad taxable investment-grade bond market returned 5.52%, as anxious investors bid up bond prices and drove already low yields lower still. At the start of the year, the yield of the 10-year U.S. Treasury note, a bench- mark for longer-term interest rates, stood at 2.80%. At the end, the note yielded just 2.07%. As yields decline, of course, so do the prospective returns available from these interest-bearing investments. Even as the Fed maintained its near-0% target for the shortest-term interest rates, the central bank instituted a bond-buying policy aimed at reducing long-term yields. A tumultuous path to unremarkable returns The broad U.S. stock market produced a single-digit gain for the 12 months ended November 30. International stocks recorded a single-digit loss. On the way to these unremarkable returns, however, global stock markets traversed dramatic highs and lows. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Florida Focused Long-Term Tax-Exempt Fund 0.20% 0.12% 1.05% The fund expense ratios shown are from the prospectus dated July 22, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the fund’s expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Other States Municipal Debt Funds. 4 Stock prices surged through the first half of the period as the U.S. economy seemed to be grinding into gear. But investor optimism vanished in the second half, as Europe’s sovereign-debt crisis took center stage and political gridlock led to high-stakes brinks-manship over a bill to raise the U.S. debt ceiling. The drama prompted Standard & Poor’s to downgrade the U.S. credit rating, a shock that reverberated through global financial markets. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) Although U.S. stocks tumbled through the summer, Treasury prices increased as fear of a disorderly European fiscal resolution spurred a flight to quality among investors. U.S. stocks then rebounded in the period’s final months. International stock markets traced similar trajectories before finishing the year with a negative return. After a difficult start, municipal bonds rallied Florida and most other states continued their budget struggles in the aftermath of the Great Recession. Governments throughout the country have been closely reexamining their cost structures, a process aimed at closing immediate budget gaps that may also help address some difficult longer-term issues. On the income side of the equation, states’ tax revenue continued to recover for the seventh straight calendar quarter as of September, but at a more moderate pace, according to a preliminary report from the Nelson A. Rockefeller Institute of Government. Total Returns Ten Years Ended November 30, 2011 Average Annual Return Florida Focused Long-Term Tax-Exempt Fund Investor Shares 4.88% Barclays Capital 10 Year Municipal Bond Index 5.52 Spliced Other States Municipal Debt Funds Average 3.64 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Florida’s tax-revenue year-over-year gain in the calendar third quarter was about the same as in the second quarter (about 4%); in both periods, the increase trailed the average for all states (10.8% and 7.3%, respectively). At the start of the period, many investors viewed the fiscal challenges of state and local governments with deep pessimism, which contributed to an unusually deep plunge in municipal bond prices. Other factors included a rallying stock market, signs of a strengthening economy, rising interest rates, and the expiration of a popular subsidized taxable municipal bond program. Municipal market gloom persisted until the spring, when a strong rally began that lasted for the remainder of the fund’s fiscal year. For the 12 months ended November 30, the Florida Focused Fund’s Investor Shares returned a solid 6.44% and Admiral Shares returned 6.53%, outpacing the 5.39% average return of its multistate peer group. The fund’s returns were helped by a focus on higher-quality municipal bonds (which can help relative performance as investors tend to prefer these kinds of investments in tough times). The advisor concentrated where possible on essential-service bonds—which typically generate relatively stable revenue streams from, for example, water, sewer, and electricity-generating facilities—and also invested selectively in sectors such as health care. The advisor’s report that follows this letter provides additional details about the Fixed Income Group’s management of the funds during the year. Skillful management helps produce solid returns over the long term A key measure of a fund’s performance is its experience over the long term. That is why it’s gratifying to review the history of the Florida Focused Long-Term Tax- Exempt Fund. For the ten years ended November 30, 2011, the fund has produced competitive average annual returns, exceeding those of its national peer group and modestly trailing its broad nationwide index, both of which serve as reasonable if imperfect benchmarks for a Florida focused fund. The fund has benefited from its high-quality orientation and low costs. Especially important has been the skill of the Fixed Income Group—not only the portfolio managers and traders, but also its team of seasoned credit analysts, who provide stringent and objective evaluations of the fiscal strength of bond issuers. The more markets change, the more they stay the same Uncertainty—sometimes at elevated levels—is an integral part of the investment landscape. This latest fiscal year serves as a case in point, as concerns about the fiscal health of municipal bond issuers early in the period were overridden by a strong rally in municipal bonds even as the challenges for state and local governments continued unabated. 6 Whatever the market environment, we believe that an effective long-term investment approach is to select a mix of assets that is balanced between, and diversified among, stocks, bonds, and cash investments. By sticking with such a plan through the markets cycles of optimism and fear, you enhance your chances of investment success. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 15, 2011 7 Advisor’s Report For the fiscal year ended November 30, 2011, Investor Shares of Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 6.44%, and Admiral Shares returned 6.53%. The fund trailed the return of its national benchmark index but was ahead of the average return of its multistate peer-group. In May, the fund began investing outside of Florida, consistent with a strategy change allowing it to invest up to 50% of its assets in non-Florida municipal bonds. By the end of the fund’s fiscal year, approximately 25% of its holdings were out-of-state municipal bonds. The investment environment The opening months of the funds’ fiscal year coincided with the high point of unease in the municipal bond market. Investor concern had started to rise in October 2010, but the December–January period (your fund’s fiscal year starts on December 1) was characterized by a brief and historically heavy spate of withdrawals from muni funds and a slump in bond prices. The price decline has been attributed to an almost perfect storm of economic and market factors that we described in detail in our last report to you six months ago. One of these factors was some investors’ fear of a systemic decline in the credit- Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2010 2011 2 years 0.60% 0.42% 5 years 1.36 1.12 10 years 2.79 2.22 30 years 4.28 3.84 Source: Vanguard. 8 worthiness of municipal bonds as state and local government tax revenues plunged in the wake of the Great Recession. After that disruptive start, more “normal” dynamics set in and municipal bonds returned a solid 6.53% for the fiscal year, ahead of the 5.52% return of taxable bonds, as measured by the Barclays Capital Municipal Bond Index and Barclays Capital U.S. Aggregate Bond Index, respectively. As we expected, the fear of widespread failure by bond issuers to make good on their payment promises never materialized. That said, they do face a challenging road ahead. Tax revenues have continued to rise for almost two years, but not enough to make budget-balancing easy. The effect of a national recession on these revenues lingers well after its official trough; the deeper the slump, the longer the recovery—and, as you know, the most recent downturn was the deepest in decades. State and local governments continued to react to the forced austerity programs that the Great Recession precipitated, issuing fewer bonds than investors had expected earlier in the year and being more selective in the process. Overall municipal bond issuance during fiscal 2011 was about 7% lower than a year earlier, although it began to pick up later in the year. The volume figures exclude the effect of subsidized bonds issued under the Build America Bonds (BABs) program, part of the federal government’s economic-crisis stimulus package. These taxable bonds diverted some potential volume from the market for tax-exempt bonds before the program’s expiration at year-end 2010. The volume of bonds (excluding BABs) issued by Florida and its municipal entities during the fund’s fiscal year decreased by more than 22% from the previous year to $12.5 billion, a drop far larger than the national average. The figure smooths over even lower issuance in the fund’s first and second quarters (which fell 27% and 48%, respectively, year-over-year) and a positive increase in the fourth quarter. With BABs included, however, the total amount of issuance during the fund’s fiscal year was down almost 35%, attesting to the fiscal restraint being exercised by Florida state and local governments. At the same time, tax-exempt munis offered attractive yields compared with those of Treasury bonds. Muni bonds’ yields historically have been lower, a relationship that takes into account the federal tax-free nature of their income. During the latter part of the fiscal year, muni yields approached and then surpassed Treasury yields as investors sought “safe” assets in reaction to concerns about, among other things, Europe’s sovereign-debt problems. The flight to safety also fueled demand for higher-quality munis, even as state and local governments continued to struggle with their finances. Given the unusual steepness of the yield curve during the year—that is, the difference in yields between the shortest-and longest-maturity bonds, as shown in 9 the table on page 8—issuers sought to lower borrowing costs by favoring shorter maturities. They found a match with individual investors who were fleeing from the almost-nonexistent yields offered by money market mutual funds to short-and medium-term bonds, a dynamic that pushed intermediate-term yields lower as demand and prices rose (bond prices and yields move inversely to each other). In choosing our investments during the year, we took advantage of the steepness in the yield curve to boost returns. The low money market fund yields, of course, were a consequence of the Federal Reserve’s policy, in place since December 2008, of keeping the shortest-term interest rates near zero. In August, the Fed said it would continue to do so until at least mid-2013, and one month later it said it would also strive to lower longer-term interest rates. Under this new policy, informally known as Operation Twist, the Fed has begun purchasing Treasury bonds with remaining maturities of 6 to 30 years. The purchases have had the effect of lowering yields and raising prices of longer-term bonds. Management of the fund Bond fund returns during the fiscal year were helped substantially by our decision to redeploy certain assets from the shorter- to the longer-maturity regions of the yield curve. We also sought to add value through careful and diversified section of revenue-based bonds rather than focusing on state and local general-obligation bonds. Some of the spreads between these bonds were among the highest we have seen. Among the sectors in which we benefited were essential services and A-rated hospital bonds. We have been cautious in setting the fund’s duration, given the uncertainties hovering over both the U.S. and European economies as well as future U.S. tax policy. We have set its average weighted duration, which is a gauge of the sensitivity of its portfolio to changes in interest rates, at a neutral level compared with its benchmark index. Going forward, credit concerns will continue to weigh on the municipal market—understandably, given the financial stresses that state and local governments will face for some time. Even so, our approach to muni bond investing hasn’t changed: As always, our dedicated and seasoned credit analysts, working together with traders and portfolio managers, will closely review the fiscal health of our borrowers as we choose issues to add to our portfolios and monitor those we have already purchased. Marlin G. Brown, Portfolio Manager James M. D’Arcy, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 20, 2011 10 Florida Focused Long-Term Tax-Exempt Fund Fund Profile As of November 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFLTX VFLRX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 3.10% 3.18% Financial Attributes Barclays Barclays 10 Year Municipal Municipal Bond Fund Index Index Number of Bonds 249 8,836 45,906 Yield to Maturity (before expenses) 3.3% 2.8% 3.1% Average Coupon 4.8% 4.8% 4.9% Average Duration 7.0 years 6.6 years 8.2 years Average Effective Maturity 7.1 years 10.0 years 13.5 years Short-Term Reserves 6.0% — — Volatility Measures Barclays Barclays 10 Year Municipal Municipal Bond Index Index R-Squared 0.82 0.97 Beta 0.82 1.04 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 8.1% 1 - 3 Years 11.6 3 - 5 Years 15.3 5 - 10 Years 55.4 10 - 20 Years 3.8 20 - 30 Years 5.6 Over 30 Years 0.2 Distribution by Credit Quality (% of portfolio) AAA 18.1% AA 51.4 A 25.8 BBB 4.7 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated July 22, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 11 Florida Focused Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2001, Through November 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Florida Focused Long-Term Tax-Exempt Fund Investor Shares 6.44% 4.36% 4.88% $16,100 • Barclays Capital Municipal Bond Index 6.53 4.75 5.08 16,411 Barclays Capital 10 Year Municipal Bond Index 7.68 5.70 5.52 17,113 Spliced Other States Municipal Debt Funds Average 5.39 2.79 3.64 14,294 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Florida Focused Long-Term Tax-Exempt Fund Admiral Shares 6.53% 4.44% 4.95% $81,054 Barclays Capital Municipal Bond Index 6.53 4.75 5.08 82,057 Barclays Capital 10 Year Municipal Bond Index 7.68 5.70 5.52 85,567 See Financial Highlights for dividend and capital gains information. 12 Florida Focused Long-Term Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2001, Through November 30, 2011 Barclays 10 Year Municipal Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 4.75% 2.29% 7.04% 6.67% 2003 4.43 2.95 7.38 6.88 2004 4.33 -0.63 3.70 4.03 2005 4.34 -1.30 3.04 3.01 2006 4.59 1.31 5.90 6.17 2007 4.50 -1.56 2.94 3.51 2008 4.21 -10.08 -5.87 -0.42 2009 5.04 9.59 14.63 12.67 2010 4.36 0.35 4.71 5.51 2011 4.24 2.20 6.44 7.68 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 9/1/1992 3.87% 4.65% 4.50% 0.38% 4.88% Admiral Shares 11/12/2001 3.95 4.73 4.56 1 0.22 1 4.781 1 Return since inception. 13 Florida Focused Long-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) Florida (76.0%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/11 (14) 1,595 1,595 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,599 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,533 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,905 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,524 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,715 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,579 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.140% 12/1/11 LOC 5,150 5,150 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,229 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,637 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,418 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 10,000 10,787 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,369 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,087 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,573 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,357 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,121 Coral Gables FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 8/15/14 (Prere.) 1,855 2,088 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,533 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,271 Florida Board of Education Lottery Revenue 5.000% 1/1/13 (Prere.) 3,640 3,860 Florida Board of Education Lottery Revenue 5.250% 1/1/13 (Prere.) 3,330 3,540 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,338 Florida Board of Education Lottery Revenue 5.000% 7/1/20 3,560 4,197 14 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 (Prere.) 1,485 1,535 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,225 4,676 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,000 5,695 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 3,000 3,497 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 3,800 4,594 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,826 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,967 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,406 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/32 2,515 2,553 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,385 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,290 Florida Department of Environmental Protection & Preservation Revenue VRDO 0.160% 12/7/11 (12) 6,115 6,115 Florida Department of Transportation GO 5.000% 7/1/25 2,620 2,787 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,819 1 Florida Education System University System Improvement Revenue TOB VRDO 0.160% 12/7/11 5,390 5,390 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 845 873 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,274 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 7,018 Florida Keys Aqueduct Authority Water Revenue VRDO 0.080% 12/7/11 LOC 1,500 1,500 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,277 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,281 Florida Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 2,155 2,331 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 2,000 2,148 Florida Turnpike Authority Revenue 4.500% 7/1/37 3,000 2,968 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,382 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,366 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,076 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,413 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,040 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/35 8,775 8,819 15 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,236 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,014 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 7,570 7,315 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,141 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,239 Hillsborough County FL School Board (Master LeaseProgram) COP VRDO 0.120% 12/1/11 LOC 400 400 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,716 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,033 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.110% 12/1/11 1,400 1,400 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.120% 12/7/11 1,700 1,700 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.120% 12/7/11 13,030 13,030 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,261 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 4.750% 10/1/33 1,920 1,931 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/37 4,500 4,607 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.500% 10/1/39 3,660 3,820 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/39 3,500 3,652 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,149 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,521 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,735 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.090% 12/1/11 LOC 1,800 1,800 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.140% 12/1/11 LOC 10,000 10,000 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,287 Jacksonville FL Transportation Revenue VRDO 0.150% 12/7/11 LOC 2,050 2,050 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,261 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,381 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,046 16 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,051 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,225 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,182 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,065 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,555 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,114 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,288 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,832 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 5,765 6,505 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/31 (2) 3,000 3,212 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,269 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 7,034 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 6,890 6,769 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,749 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,772 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,743 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,563 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,316 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,125 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,929 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,492 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/34 3,500 3,684 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 4,923 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.240% 12/7/11 (4) 6,000 6,000 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,047 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,024 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,691 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,685 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 8,708 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,452 17 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,317 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,529 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,475 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,099 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,126 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,315 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,052 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,548 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 2,000 2,068 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,578 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 3,948 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,674 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,289 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,524 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 5,700 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,767 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,095 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 8,190 8,470 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,357 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,549 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,079 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,413 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,094 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,112 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,151 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,846 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,180 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,080 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,852 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,100 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,355 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,086 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,820 18 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,338 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 1,765 1,798 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,579 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,500 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,098 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,158 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,263 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,518 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,377 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,024 St. John’s County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,305 1,343 St. John’s County FL Ponte Verda Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,724 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,050 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,187 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,071 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,688 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,596 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,579 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,363 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,095 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,466 692,498 New York (3.4%) Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,207 New York City NY GO 5.000% 8/1/35 1,500 1,594 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,083 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,592 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,530 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,123 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,134 19 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,202 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,127 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,068 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,108 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,371 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,374 30,613 Massachusetts (2.8%) Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,391 Massachusetts GO 5.000% 10/1/16 3,000 3,525 Massachusetts GO 5.000% 10/1/17 3,000 3,585 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,647 Massachusetts School Building Authority DedicatedSales Tax Revenue 5.250% 10/15/35 3,000 3,288 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,834 2 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,372 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,072 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,577 25,291 Puerto Rico (1.9%) Puerto Rico GO 5.250% 7/1/19 775 790 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 4,674 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 12,117 17,581 California (1.9%) California GO 5.250% 10/1/24 3,000 3,370 California GO 5.000% 6/1/37 (14) 2,500 2,501 California GO 6.000% 11/1/39 1,500 1,667 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 1,994 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 3,680 4,020 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,587 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,179 17,318 Texas (1.9%) 2 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,450 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,860 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,131 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,119 20 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,106 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,161 San Antonio TX GO 4.000% 8/1/14 1,000 1,087 Texas State University System Revenue 5.000% 3/15/42 2,000 2,095 17,009 Pennsylvania (1.2%) Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,463 Pennsylvania GO 5.000% 3/1/15 2,065 2,339 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,097 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,279 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,031 11,209 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,290 Maryland GO 5.000% 8/1/15 2,425 2,788 Maryland GO 5.000% 3/1/16 3,720 4,343 10,421 North Carolina (1.0%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,416 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,082 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 2,914 Wake County NC GO 4.000% 2/1/14 2,000 2,150 9,562 Georgia (1.0%) Georgia GO 5.000% 7/1/29 2,000 2,276 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,588 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,471 9,335 Illinois (0.9%) Chicago IL GO 5.250% 1/1/35 2,000 2,054 Chicago IL O’Hare International Airport Revenue 6.500% 1/1/41 3,000 3,434 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,039 Cook County IL GO 5.250% 11/15/28 2,000 2,111 8,638 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 2,000 2,353 Connecticut GO 5.000% 11/1/26 3,000 3,442 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,147 7,942 Washington (0.7%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,115 University of Washington Revenue 5.000% 4/1/19 2,000 2,425 Washington GO 5.000% 8/1/35 2,000 2,132 6,672 Ohio (0.7%) Columbus OH GO 5.000% 12/15/13 2,000 2,183 Franklin County OH GO 5.000% 12/1/15 2,000 2,312 21 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,106 6,601 Virginia (0.6%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,058 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,536 5,594 New Jersey (0.5%) 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,175 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,286 4,461 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,756 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,436 4,192 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,443 Minnesota (0.4%) Minnesota GO 5.000% 10/1/16 2,850 3,373 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,320 Alabama (0.4%) Huntsville AL GO 5.000% 5/1/26 2,860 3,268 Wisconsin (0.3%) Wisconsin GO 5.000% 5/1/13 2,750 2,929 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,647 Hawaii (0.3%) 2 Hawaii GO 5.000% 12/1/18 2,000 2,420 Tennessee (0.3%) Tennessee GO 5.000% 10/1/16 2,000 2,367 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,159 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 2,151 Total Tax-Exempt Municipal Bonds (Cost $875,973) 22 Florida Focused Long-Term Tax-Exempt Fund Market Value ($000) Other Assets and Liabilities (-0.2%) Other Assets 15,596 Liabilities (17,214) (1,618) Net Assets (100%) At November 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 878,976 Undistributed Net Investment Income — Accumulated Net Realized Losses (4,621) Unrealized Appreciation (Depreciation) 37,041 Net Assets Investor Shares—Net Assets Applicable to 11,875,765 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 137,762 Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 66,690,942 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 773,634 Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $11,390,000, representing 1.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2011. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 23 Florida Focused Long-Term Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 24 Florida Focused Long-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2011 ($000) Investment Income Income Interest 38,237 Total Income 38,237 Expenses The Vanguard Group—Note B Investment Advisory Services 101 Management and Administrative—Investor Shares 209 Management and Administrative—Admiral Shares 635 Marketing and Distribution—Investor Shares 41 Marketing and Distribution—Admiral Shares 143 Custodian Fees 18 Auditing Fees 29 Shareholders’ Reports—Investor Shares 4 Shareholders’ Reports—Admiral Shares 3 Trustees’ Fees and Expenses 1 Total Expenses 1,184 Net Investment Income 37,053 Realized Net Gain (Loss) Investment Securities Sold 1,641 Futures Contracts (1,537) Realized Net Gain (Loss) 104 Change in Unrealized Appreciation (Depreciation) Investment Securities 16,598 Futures Contracts 2 Change in Unrealized Appreciation (Depreciation) 16,600 Net Increase (Decrease) in Net Assets Resulting from Operations 53,757 See accompanying Notes, which are an integral part of the Financial Statements. 25 Florida Focused Long-Term Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 37,053 43,488 Realized Net Gain (Loss) 104 7,242 Change in Unrealized Appreciation (Depreciation) 16,600 (3,603) Net Increase (Decrease) in Net Assets Resulting from Operations 53,757 47,127 Distributions Net Investment Income Investor Shares (5,660) (9,023) Admiral Shares (31,393) (34,465) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (37,053) (43,488) Capital Share Transactions Investor Shares (27,937) (57,491) Admiral Shares (51,971) 27,049 Net Increase (Decrease) from Capital Share Transactions (79,908) (30,442) Total Increase (Decrease) (63,204) (26,803) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 26 Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $11.35 $11.31 $10.32 $11.53 $11.73 Investment Operations Net Investment Income .459 .488 .493 .507 .515 Net Realized and Unrealized Gain (Loss) on Investments .250 .040 .990 (1.158) (.183) Total from Investment Operations .709 .528 1.483 (.651) .332 Distributions Dividends from Net Investment Income (.459) (.488) (.493) (.507) (.515) Distributions from Realized Capital Gains — — — (.052) (.017) Total Distributions (.459) (.488) (.493) (.559) (.532) Net Asset Value, End of Period Total Return 1 6.44% 4.71% 14.63% -5.87% 2.94% Ratios/Supplemental Data Net Assets, End of Period (Millions) $138 $163 $219 $215 $263 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 4.09% 4.26% 4.51% 4.57% 4.47% Portfolio Turnover Rate 30% 22% 22% 35% 16% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 27 Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period $11.35 $11.31 $10.32 $11.53 $11.73 Investment Operations Net Investment Income .468 .497 .502 .515 .523 Net Realized and Unrealized Gain (Loss) on Investments .250 .040 .990 (1.158) (.183) Total from Investment Operations .718 .537 1.492 (.643) .340 Distributions Dividends from Net Investment Income (.468) (.497) (.502) (.515) (.523) Distributions from Realized Capital Gains — — — (.052) (.017) Total Distributions (.468) (.497) (.502) (.567) (.540) Net Asset Value, End of Period Total Return 6.53% 4.79% 14.72% -5.80% 3.01% Ratios/Supplemental Data Net Assets, End of Period (Millions) $774 $811 $782 $721 $858 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.08% 0.08% Ratio of Net Investment Income to Average Net Assets 4.17% 4.34% 4.59% 4.64% 4.54% Portfolio Turnover Rate 30% 22% 22% 35% 16% See accompanying Notes, which are an integral part of the Financial Statements. 28 Florida Focused Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Florida Focused Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in a specific state or region. In May 2011, the board of trustees approved a change to the fund’s primary investment strategies that will allow the fund to invest up to 50% of its assets in non-Florida municipal bonds. At least 80% of the fund’s assets will continue to be invested in securities whose income is exempt from federal and Florida taxes, if any. Effective October 19, 2011, the fund’s name changed from Vanguard Florida Long-Term Tax-Exempt Fund to Vanguard Florida Focused Long-Term Tax-Exempt Fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at November 30, 2011. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 29 Florida Focused Long-Term Tax-Exempt Fund 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2011, the fund had contributed capital of $147,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
